Title: Abigail Adams to Mary Smith Cranch, 11 October 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Richmond Hill october 11 1789
          my dear sister
        
        Mr Adams Sets of tomorrow morning on a visit to Braintree. I would gladly have accompanied him, but so many difficulties arose in the way, that I gave up the Idea. if I had come we must have gone to housekeeping, & by that time I had got things any way convenient, I must have returnd, & that at a season of the year when it would have been cold & unpleasent travelling. I find myself attackd with my Rhumatick complaints upon the Setting in of cold weather, and am obliged to be very circumspect.
        The constant application to buisness for six months has made it necessary to mr Adams to take a jouney and he promisses me that he will go to Haverhill and visit his Friends, but [you] are like to have an other visiter, the Pressident Sets out this week for a like excursion. He proposes to go as far as Portsmouth he would have had mr Adams accept a seat in his in coach but he excused himself from motives of delicacy. we yesterday had a very pleasent Party together. the whole family of us dinned with the President on thursday, and he then proposed an excursion to long Island by water to visit Princes Gardens, but as mrs Washington does not Love the water we agreed that the Gentlemen should go by water and the Ladies should meet them at a half way House and dine together, and yesterday we had a most Beautifull day for the purpose the President V P. col S. major Jackson mr Izard &c went on Board the Barge at 8 oclock. at Eleven the Ladies namely Mrs. washington mrs Adams mrs smith miss custos Set out in mrs Washingtons coach & six & met the Gentlemen at Harlem where we all dinned together & returnd in the same manner. we live upon terms of much Friendship & visit each other often whilst the Gentlemen are absent we propose seeing one an other on terms of much sociability. mrs Washington is a most frindly good Lady, always pleasent and easy doatingly fond of her Grandchildren to whom she is quite the Grandmamma.
        Louissa & John A. S are both innoculated for the small pox on fryday last. I hope my son J Q A arrived safe (as well as Brisler). I suppose he led you to think that I should visit you as he was very urgent for me to come. I think it not unlikly that there will be a summer recess next year & then I hope to see you all. I wish you would be so good as to get some Brown thread for me of mrs Field three Skains of different Sizes. mr A will pay you for her, & for the Rose water, which you have procured. Ruthe Ludden who lives with mrs Field promised me that she would come and live with me when ever she was out of her Time. if she holds of the same mind I will Send for her in the spring either by Barnard or the stage. I wish you had polly Tailer. to live alone she is a very excellent Girl but she was never made for society and power was never worse used than in her Hands. I tell her sometimes that if I had taken mrs Brislers advice I never should have brought her. of all things I hate to hear people for ever complaining of servants but I never had so much occasion as since I came here one good servant attached to you is invaluable. the one who attends mr Adams is good for nothing that I know of but to look after his Horses. he has servd us as a coachman ever since I have been here. I hope Brisler will return, but I would not urge it too much, as the best people may take advantage of their own concequence and importance.
        
        How is mrs Norten does she begin to look stately? I shall want to see her. Lucy I hope is well I pleasd my self for a week with the Idea of spending three months with you, but it cannot be
        I will thank you to look over mr Adams things for him & see that they agree with the list which I will send as soon as I know what he takes— Love to mr Cranch Remember me kindly to my Mother & all other Friends. yours most affectionatly
        A Adams—
      